John C. Boylan, S.
This is a proceeding for letters of administration. The decedent died on August 9, 1957 survived by four sons and three daughters. Two of the sons have petitioned for letters and consents to their appointment were filed by the other two sons and two of the daughters. The other daughter although not opposing their appointment seeks to have herself join with them as one of the fiduciaries. Her request is made on personal grounds.
During the hearing it became evident that there was hostility between the petitioners and the daughter and any attempt to reconcile their differences would be futile.
Section 118 of the Surrogate’s Court Act lists those persons entitled to letters and provides: “If several persons have an *496equal right to administration, there shall be no preference on account of sex, but that person must be appointed, who will, in the judgment of the surrogate, best manage the estate of the intestate And further “ If there are several persons equally entitled to administration, the surrogate may grant letters to one or more of such persons ”.
In view of the circumstances herein and it appearing' that to have the daughter appointed with the petitioners would only unduly prolong the length of time in administering this estate and add unnecessary expenses, and since the petitioners are the choice of all of the other distributees, the court, exercising its discretion in the best interest of the estate, directs that letters of administration issue to the petitioners upon their qualifying according to law.
Proceed accordingly.